Citation Nr: 1600081	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  08-34 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death. 

2.  Entitlement to VA nonservice-connected death pension benefits.

3.  Entitlement to an effective date prior to November 10, 1999 for the award of service connection for schizophrenia, for accrued benefits purposes.

4.  Entitlement to a higher initial rating for service-connected schizophrenia, in excess of 30 percent from November 10, 1999, and in excess of 70 percent from November 13, 2003, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  He died in September 2005.  The Appellant is the Veteran's surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from  November 2006 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO) which denied service connection for dependence and indemnity compensation (DIC) based on the Veteran's cause of death, death pension, and accrued benefits.  

Because the Veteran had pending appeals for an effective date prior to November 10, 1999 for the award of service connection for schizophrenia, and entitlement to a higher initial rating for service-connected schizophrenia at the time of his death, the Board has recharacterized the appeal for accrued benefits to reflect these claims in the issues above.  

The issues of entitlement to a higher initial rating for service-connected schizophrenia for accrued benefits purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran died in September 2005.  The death certificate lists the immediate cause of death as respiratory failure due to or as a consequence of chronic obstructive pulmonary disease (COPD).
 
2.  At the time of the Veteran's death, he was service-connected for paranoid schizophrenia rated as 70 percent disabling from November 13, 2003.
 
3.  The evidence is at least in equipoise as to whether service-connected schizophrenia contributed substantially and materially to his death, or hastened it, or otherwise aided or lent assistance to his death.
 
4.  The award of service connection for the cause of the Veteran's death provides a greater benefit than nonservice-connected death pension.

5.  At the time of his death, the Veteran had pending claims for an earlier effective date and a higher initial rating for service-connected paranoid schizophrenia.
 
6.  The RO denied service connection for schizophrenia in February 1977 and April 1982 rating decisions.
 
7.  The Veteran did not appeal the February 1977 and April 1982 rating decisions and they became final.

8.  There are no documents or communications of record dated within the one year appeal period from the February 1977 or April 1982 denials of service connection that constitute a claim to reopen service connection for schizophrenia, and the Veteran did not submit any medical evidence within one year of the February 1977 or April 1982 final denials. 

9.  The April 1982 RO decision is the last final decision prior to the Veteran's claim to reopen service connection for schizophrenia on May 7, 1988. 

10. The RO denied reopening service connection for schizophrenia in October 1988. 

11.  In October 1999, the Veteran submitted additional medical evidence within one year of the October 1988 administrative denial.  

12.  The October 1988 decision was not final, and the Veteran's application to reopen service connection for schizophrenia remained pending from May 7, 1988.  
 

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).
 
2.  As a greater benefit is awarded, the claim for death pension benefits is dismissed.  38 U.S.C.A § 7105 (West 2015); 38 C.F.R. § 3.152 (2015).

3.  Resolving reasonable doubt in the Appellant's favor, the criteria for an earlier effective date of May 7, 1988, for the award of service connection of paranoid schizophrenia for accrued benefits purposes, are met. 38 U.S.C.A. §§ 5107, 5110, 5121(a) (West 2015); 38 C.F.R. §§ 3.400, 3.1000(a) (2015). 



(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  Id; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In a June 2006 letter, the RO provided preadjudicatory notice to the Appellant which met VCAA notice requirements.  

The Appellant's representative contends in January 2015, May 2015, and October 2015 statements that a Statement of the Case (SOC) did not did not adequately address the Appellant's claim for DIC benefits and a Supplemental Statement of the Case (SSOC) did not inform the Appellant of the reasons for its denials of service connection for the cause of the Veteran's death, entitlement to death pension, and entitlement to accrued benefits.  The Board finds that because this decision constitutes a full grant of the benefits sought on appeal with regard to claim for DIC based on the Veteran's cause of death, and because entitlement to death pension is being dismissed as moot in light of the grant of service-connected death benefits, any deficiencies in addressing these issues in the prior SOC and SSOC were not prejudicial and no further discussion regarding VCAA notice or assistance duties is required.

With regard to the appeal for an earlier effective date and a higher initial rating for schizophrenia for accrued benefits purposes, the Board finds that additional notice addressing such appeals are not necessary.  Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist the veteran and of his concomitant responsibilities in the development of claims involving such downstream issues is not required when the veteran was provided adequate VCAA notice following receipt of the original claim. VAOPGCPREC 8-2003.  While the Appellant's representative contends that a September 2015 SSOC did not adequately address reasons for its denial of accrued benefits, a review of the SSOC shows that the RO did reference findings from the previously issued SOC in denying the appeal.  While the Board finds, after a de novo review of the record, that the Veteran had claims pending at the time of his death to warrant consideration of accrued benefits, the Board finds that such error in the RO's initial review of the record does not render the SOC inadequate.  Moreover, because accrued benefits claims are based on evidence already of record at the time of the Veteran's death, and because the Board finds that the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the record, the failure to discuss additional medical evidence from Dr. F.L. in the SSOC did not prejudice the Appellant's accrued benefits claims, and no additional development or assistance is warranted in this case.  

The record shows that, throughout the course of the appeal, the Appellant and her representative have submitted numerous statements demonstrating knowledge and familiarity with the concept of accrued benefits and what was needed to establish the appeal for an earlier effective date.  The Appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the Appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

DIC Law and Analysis

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability, or if the veteran was entitled to a 100 percent disability rating from VA continuously for five years from the date of discharge or for 10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318 (West 2015).  Death pension benefits are payable to the surviving spouse of a veteran of a period of war who otherwise meets the eligibility requirements.  38 U.S.C.A. § 1541 (West 2015). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2015).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2015).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran's certificate of death shows that he died in September 2005.  His certificate of death lists the immediate cause of death as respiratory failure due to or as a consequence of COPD.  

The Appellant contends that the Veteran's cause of death is due to is due to smoking, which was in turn due to service-connected paranoid schizophrenia.  She does not contend that the Veteran's principal cause of death (respiratory failure and COPD) was incurred directly in service.  At the time of his death, the Veteran was service-connected paranoid schizophrenia.  Therefore, the Appellant may establish service connection for the Veteran's cause of death in this case by showing that schizophrenia contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. §§ 3.303(d), 3.312(c) (2015).

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected schizophrenia contributed substantially and materially to his death, or hastened it, or otherwise aided or lent assistance to his death.  VA and private psychiatric treatment records note a long history of smoking and show that the Veteran smoked two packs a day.  The Appellant contends, in a January 2015 statement, that the Veteran's chronic paranoid schizophrenia caused noticeable stress, agitation, and depression, which he tried to relieve by smoking cigarettes, and contends that his cigarette smoking increased significantly due to such stress.  She contends that COPD was due to this increase in his smoking. 

The Appellant submitted a January 2015 opinion from Dr. F.L., a Board Certified Psychiatrist, in support of her claim.  Dr. F.L. opined that service connected chronic schizophrenia caused or aggravated the Veteran's long-term smoking and tobacco addiction.  He reasoned that service-connected chronic schizophrenia caused the Veteran to increase his cigarette use after service in order to reduce perceived anxiety and stress symptoms caused by the schizophrenia.  He further opined that the Veteran's cigarette smoking, which was the result of service-connected schizophrenia, was a substantial factor in causing his secondary pulmonary disability (COPD).  He stated, therefore, schizophrenia was a contributory cause of death because it aided or lent assistance to Veteran's death. 

The Board finds that Dr. F.L.'s opinion provides competent, credible, and probative evidence of a nexus between schizophrenia and the Veteran's cause of death.  Because Dr. F.L.'s opinion was based on a review of the Veteran's medical records (service treatment records, post-service VA and private treatment records, Social Security Administration Records) and lay evidence of record, findings from which are cited in his report, and was based on his own medical knowledge with regard to the Veteran's diagnoses leading up to the time of death, and because he include a discussion of the reasons and bases for the opinion rendered, the Board finds that the opinion is probative and implicates smoking, secondary to schizophrenia, as a contributory cause of death.  The Board finds, additionally, that medical treatise evidence cited and discussed by Dr. F.L. in support of his conclusions tends to provide additional support for the his opinion which identifies a relationship between schizophrenia and smoking.  The record does not otherwise contain medical opinion evidence which addresses the cause of the Veteran's death.  For these reasons and resolving reasonable doubt in the Appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).

Because the Board is granting DIC benefits based on the cause of the Veteran's death under 38 U.S.C.A. § 1310, the Board finds that the question of whether such benefits are warranted under the provisions of 38 U.S.C.A. § 1318 is moot.  

Nonservice-connected Death Pension

As DIC based on service connection for cause of death is a greater award, the claim for death pension benefits is considered moot, and must be dismissed.  38 C.F.R. 
§ 3.151(a) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise). 


(CONTINUED ON NEXT PAGE)

Earlier Effective Date for the Award of Service Connection for Paranoid Schizophrenia, for Accrued Benefits Purposes

Claims for VA benefits do not survive a claimant's death.  However, a qualified survivor (including a spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death.  38 U.S.C.A. § 5121(a), (c); 38 C.F.R. § 3.1000 (2015).  Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death." Id.  An accrued-benefits claim incorporates any prior final adjudication on claims brought by a veteran, because it derives from the veteran's claims. 

For a claimant to prevail in his or her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits; (2) the Veteran had a claim pending at the time of his or her death; (3) the Veteran would have prevailed on his or her claim if he or she had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death. 

The Appellant has standing as the Veteran's spouse to file a claim for accrued benefits.  At the time of his death, the Veteran had pending claims for an earlier effective date and a higher initial rating for service-connected paranoid schizophrenia.  The Board will, therefore, address whether an effective date prior to November 10, 1999 is warranted for the award of service connection for schizophrenia.  The issue of entitlement to a higher initial rating for service-connected paranoid schizophrenia has been remanded to the AOJ.  

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (2015); 38 C.F.R. § 3.400 (2015). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (2015).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2015).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2015).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015). 

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).  Additionally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Appellant's representative contends, in January and May 2015 statements, that service connection for paranoid schizophrenia should be awarded from March 1982.  He contends that the Board did not adequately consider whether the Veteran had submitted new and material evidence during the one-year appeal period after VA's April 1982 and October 1988 decisions, citing Beraud v. McDonald, 766 F.3d 1402 (Fed. Circ. 2014). 

The record shows that the Veteran filed an initial claim for service connection for paranoid schizophrenia in March 1976 in the form of a signed medical certificate identifying hospitalization for paranoid schizophrenia.  In a February 1977 rating decision, the RO denied service connection for psychosis, considering the Veteran's 1976 diagnosis and hospitalization for paranoid schizophrenia.  The record indicates that a copy of that rating decision was mailed to the Veteran in February 1977, attached to VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action).  The Veteran did not submit an appeal to the February 1977 initial denial of service connection.  Additionally, the Board finds that the Veteran did not submit any additional evidence or correspondence within one year of the February 1977 denial of service connection.  38 C.F.R. 
§ 3.156(b).  Therefore, the Board finds that the February 1977 rating decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104; 20.200, 20.302, 20.1103.  

The next document of record which could reasonably be construed as a claim for service connection, formal or informal, was a March 1982 formal application for service connection for paranoid schizophrenia.  In an April 1982 rating decision, the RO denied service connection for schizophrenia.  The Veteran did not submit an appeal to the April 1982 denial.  Additionally, the Board finds that the Veteran did not submit any additional evidence or correspondence within one year of the April 1982 denial of service connection.  38 C.F.R. § 3.156(b).  While the Appellant's representative identified, in January 2015 and May 2015 statements, evidence of VA hospitalizations in May 1982, as well as evidence from Dr. S.D., reported to have been submitted in May 1982, a review of the record shows that no evidence was submitted or identified by the Veteran within the one year appeal period from the April 1982 denial of service connection.  Instead, the record shows that medical evidence from Dr. S.D. was submitted in March 1982 and was considered in the RO's April 1982 denial of service connection.  Moreover, the Veteran did not identify any additional treatment for schizophrenia in conjunction with his March 1982 claim or within the one year appeal period.  Thus, the Board finds the RO was not put on notice as to additional VA treatment records which needed to be obtained.   Therefore, the Board finds that the April 1982 rating decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104; 20.200, 20.302, 20.1103.  

The Veteran submitted a claim to reopen service connection for a nervous condition in May 7, 1988.  The Board finds that this was the earliest document of record that could reasonably be construed as a claim to reopen service connection since the April 1982 denial.  In an October 1988 letter, the RO administratively denied the Veteran's application to reopen service connection.  In October 1989, within the one year of the October 1988 denial, the RO received additional VA medical records, to include a copy of a VA report of hospitalization in 1976, which the Board finds is duplicative of evidence that was already of record, as well as VA treatment records dated from 1982 to 1985 identifying current treatment for chronic paranoid schizophrenia.   

In Beraud v. McDonald, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that a claim remains pending where VA fails to fulfill a statutory duty under 38 C.F.R. § 3.156(b) to determine the character of evidence submitted within the one-year appeal period following issuance of a rating decision.  Beraud, 766 F.3d at 1406.  The Federal Circuit also declined to presume that VA considered records of which it had notice during the one-year appeal period, but never obtained.  The Federal Circuit similarly held in Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011), that 38 C.F.R. § 3.156(b) requires VA to determine whether subsequently submitted evidence constituted new and material evidence relating to an earlier claim.  The holdings in Beraud and Bond are applicable in the present case the RO failed to address VA treatment records received in October 1989 which pertained to the Veteran's claim for service connection for schizophrenia.  The Board finds, therefore, that the Veteran's May 7, 1988 claim to reopen service connection remained pending at the time he filed a later November 1999 claim to reopen service connection for schizophrenia.  

In a June 2001 decision, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder, finding that evidence received since the October 1988 denial was new and material.  In an April 2003 rating decision, the RO granted service connection in April 2003, effective November 10, 1999.  Resolving all reasonable doubt in favor of the Appellant's favor, the Board finds that the May 7, 1988 claim to reopen service connection remained pending and an earlier effective date of May 7, 1988 is warranted for the award of service connection for paranoid schizophrenia for accrued benefits purposes.  See 
38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2015).   


(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is granted.

The appeal for entitlement to a nonservice-connected death pension is dismissed.

An earlier effective date of May 7, 1988 is granted for the award of service connection for paranoid schizophrenia for accrued benefits purposes. 


REMAND

Pursuant to the decision above, the Board has granted an earlier effective date of May 7, 1988 for the award of service connection for paranoid schizophrenia.  Because an initial rating for paranoid schizophrenia, prior to November 10, 1999, has not yet been assigned, the Board finds that the appeal for a higher initial rating for paranoid schizophrenia, for accrued benefits purposes, is not yet ripe for adjudication and shall also be remanded to the AOJ for readjudication pending the assignment of a rating for paranoid schizophrenia prior to November 10, 1999.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate entitlement to a higher initial rating for service-connected paranoid schizophrenia, pending the assignment of an initial rating for the appeal period prior to November 10, 1999.  If the benefits sought remain denied, the Appellant should be furnished a Supplemental Statement of the Case addressing the issue, and be given an opportunity to submit written or other argument in response before the record is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


